Title: To George Washington from Major General Philip Schuyler, 28 November 1775
From: Schuyler, Philip
To: Washington, George



My Dear General
Tyonderoga [N.Y.] Nov: 28th 1775.

The Evening before General Montgomery landed on the Island of Montreal, Mr Carlton embarked his Garrison on Board of some Vessels and small Craft, And made two Attempts to pass our Batteries near the Mouth of Sorrel, but was drove back by Colo. Easton, who has behaved with Bravery & much Alertness; On the 19th Mr Carlton disguised En Canadien & accompanied by six Peasants, found Means to make his Escape. Brigadier General Prescott surrendered next Day by Capitulation. What Terms General Montgomery has given him, I do not know as he was so hurryed in preparing to move immediately to Quebec, that he could not find Time to send them. Prescott & the Officers arrived here at four to Day. I have just recd a Return of the Officers, Men, Vessels & stores taken, which I do Myself the Honor to inclose.
Your Excellency’s Favor of the 16th November I received two Days ago. I believe some Cannon & Mortars may be spared, but none Except what I have sent across Lake George, can be got down, until that or this Lake Freezes over. I have a very fine thirteen Inch Mortar here, and I will make a Push to get her over the Lake. But where will You get Shells. we have none here?
Mr Livingston, Mr Langdon & Mr Paine arrived here at seven this Evening. The Season was so far advanced that I could not wait the Orders of Congress upon sundry Matters, which appeared to me absolutely necessary to be carried into immediate Execution. I am however happy to find, that Every Measure I have pursued, corresponds with the Instructions given to the Committee.
I am informed that Prescott has used poor Walker & Allen with a shamefull Brutality. Of this I shall acquaint Governor Trumbull, to whose Colony I shall send him.

I believe our Army in Canada consists of about One thousand Nine hundred Men including Colo: Arnolds Corps. I have Suggested to Congress that I thought it necessary that they should be compleated to three Thousand, in the Course of the Winter, that they may be ready early in the Spring to put Quebec (of which I make no Doubt we shall possess Ourselves⟨)⟩ into a Proper State of Defence, to prevent the Enemy from regaining that important Place.
I have added that I thought it necessary, that Preparations should be made here, to throw in a Reinforcement early in the spring if they should be wanted.
I expect to leave this in a few Days for Albany. I am Sir Your Excellency’s Most Obedient & Very Humble Servant

Ph: Schuyler

